PER CURIAM.
We affirm the trial court’s finding that appellant violated his probation. However, we reverse and remand for resentencing as the sentences imposed on Counts I and X exceed the permitted “one cell bump up.” Lambert v. State, 545 So.2d 838 (Fla.1989). As conceded by the State, upon remand the written sentences as to Counts VI and XIII shall be corrected to reflect that concurrent fifteen year jail sentences were imposed without any period of probation.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED FOR RESEN-TENCING.
ANSTEAD, POLEN and GARRETT, JJ., concur.